Citation Nr: 1813435	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-07 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a compensable rating for residual scarring, left chest, due to a gunshot wound.

2. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board recognizes that a claim for TDIU due to service-connected disability is part and parcel of a rating issue when TDIU is raised by the record during the pendency of a claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, the Veteran has raised issue with his ability to maintain adequate employment as a result of his service-connected disabilities.  Accordingly, entitlement to TDIU is currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a higher rating for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The chest scar is manifested by subjective complaints of discomfort, itchiness, and painful with certain activities; objective findings include a single non-linear scar measured between 11.5 centimeters (cm.) and 12 cm. by 3 cm. but no skin breakdown, instability, or limitation on employment or activities of daily living.  



CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for residual scarring, left chest, due to a gunshot wound have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159 (b), 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7801-7804 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's chest scar is rating under DC 7801.  The Board has considered other relevant diagnostic codes.  In order to warrant a higher rating, the evidence must show:

* Scars not of the head, face, or neck, that are superficial and nonlinear with an area of 144 square inches (sq. in.) (929 sq. cm.) or greater (10% under DC 7802);

* One or two scars that are unstable or painful (10% under DC 7804).

DC 7802 Note (1) specifies that a superficial scar is one not associated with underlying soft tissue damage.

DC 7804 Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) specifies that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.

As an initial matter, DC 7800 (burn scars to head, face, neck) and DC 7801 (burn scars not of head, face, or neck) are not applicable as the Veteran's scar was not the result of a burn.  

Turning to the evidence, in a June 2012 VA examination, the Veteran complained that the scar was very itchy and felt irritated when wearing a seatbelt.  A physical examination revealed no pain, skin breakdown, instability, tenderness, or limitations on employment or activities of daily living.  The chest scar was described as deep, non-linear and 12 cm. by 3 cm., approximate total area was 36 sq. cm.
  
In an August 2016 VA examination, the Veteran reported that there was a feeling as if something was "crawling" at the scar site.  He said that during the summer it was worse and he was aggravated by the sensation.  A physical assessment revealed no symptoms of pain, skin breakdown, instability, tenderness, or limitations on employment or activities of daily living.  The chest scar was described as superficial non-linear and 11.5 cm. by 3 cm., approximate total area was 7.9 sq. cm.  

The Board has also considered the lay statements from the Veteran and his spouse.  In an August 2012 statement, his wife reported that his scar gave him discomfort.  In a September 2012 statement, he related that his scar gave him discomfort.  In his appeal, he related that the chest scar bothered him.  He said in the summer it was "itchy" and the scar pulled and was uncomfortable when using a seatbelt.  He also described how the scar could be painful if doing certain work jobs.

Based on the evidence above, a 10 percent rating, but no more, under DC 7804 is warranted.  The Veteran is competent to report his subjectively-experienced symptoms of pain to the area of the scar with repetitive or strenuous activity, because this requires only personal knowledge as it comes to him through his senses.  While the June 2012 and August 2016 examination reports indicate that he did not report current symptoms associated with his scar, the Board will resolve reasonable doubt in his favor and find that the evidence as a whole (medical and lay) shows a non-linear scar which is painful.  As such, a 10 percent rating is warranted. 

An evaluation in excess of 10 percent is not warranted.  The scar is not painful and unstable and does not cover an area in excess of that anticipated by a 10 percent rating.  Although the Veteran described that the scar was painful with particular movements, he has not asserted that the severity of such has resulted in functional limitation in such movements or interference with his activities of daily living.  Similarly, the VA examinations do not show interference with movement.  Therefore, a higher rating is not warranted.

In sum, a 10 percent rating, but no more, is warranted for residuals scarring and the appeal is granted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A 10 percent disability rating for residual scarring, left chest, due to a gunshot wound is granted, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

PTSD.  Since the Veteran's last examination in June 2012, he has asserted that his disability has worsened.  Therefore, an updated examination is needed.

TDIU.  The claim for TDIU is inextricably intertwined with the claim for PTSD.  As the outcome of the PTSD remand may affect the TDIU claim, the TDIU issue will also be remanded.  Further, as the Veteran has been awarded a higher rating for his chest scar, the RO should consider that in readjudicate the TDIU claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA or private treatment records.  Request that the Veteran assist with locating these records, if possible.  Associate these with the claims file.

2. Schedule the Veteran for an examination to determine the current nature and severity of PTSD.  

The claims file should be provided to the examiner in connection with the examination.  The examiner shall conduct all indicated tests and studies and all clinical findings should be reported in detail.  All opinions must be accompanied by a clear rationale.  

If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

The examiner is also asked to determine the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.

3. Readjudicate the claim, including entitlement to TDIU.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before returning the matter to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 

for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


